328 S.W.3d 473 (2010)
Orlando JONES, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 94554.
Missouri Court of Appeals, Eastern District, Division Two.
December 28, 2010.
Timothy Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.


*474 ORDER

PER CURIAM.
Movant, Orlando Jones, appeals from the judgment denying his motion for postconviction relief under Rule 24.035 without an evidentiary hearing. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision and affirming the judgment pursuant to Rule 84.16(b).